Exhibit 10.3

TREX COMPANY, INC.

AMENDED AND RESTATED 1999 INCENTIVE PLAN FOR OUTSIDE DIRECTORS

STOCK APPRECIATION RIGHTS AGREEMENT

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants stock
appreciation rights (SARs) relating to its common stock, $.01 par value, (the
“Stock”) to the Grantee named below. The terms and conditions of the SARs are
set forth in this cover sheet, in the attachment, and in the Company’s 2005
Stock Incentive Plan (the “Plan”).

Grant Date:

Name of Grantee:

Number of Shares of Stock Subject to the SARs:

SAR Grant Price per Share:

Last Date to Exercise1:

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is
available on request. You acknowledge that you have carefully reviewed the Plan,
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.

 

Grantee:  

 

  (Signature) Company:  

 

  (Chairman’s Name)   Chairman and Chief Executive Officer

Attachment

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------

1 Certain events can cause an earlier termination of the SAR. See “Effects of
Changes in Capitalization” in the Plan. This date shall be extended for one
(1) year in the event your services as a director terminates due to your death
during the tenth year of the term.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

AMENDED AND RESTATED 1999 INCENTIVE PLAN FOR OUTSIDE DIRECTORS

STOCK APPRECIATION RIGHTS AGREEMENT

 

Vesting   

The SARs are only exercisable before the Last Date to Exercise (noted on the
cover sheet). Subject to the preceding sentence, you may exercise the SARs, in
whole or in part, by following the procedures set forth in the Plan and below in
this Agreement. For the purpose of this Agreement, “Service” means service as a
director for the Company.

 

Subject to the terms of the Plan, the SARs become vested as to 100% of the
shares of Stock subject to the SARs on the date of grant of the SARs.

Termination of Service    Upon the termination of your service as a director of
the Company for any reason, other than Cause, you or your estate, as the case
may be, shall have the right, at any time within five years after the date of
such termination of service and prior to the Last Day to Exercise, as set forth
above, to exercise any SAR held by you at the date of such termination of
service. After the termination of the SAR, you or your estate, as the case may
be, shall have no further right to exercise the SAR. Termination for Cause   
Notwithstanding any provision herein to the contrary, your SAR will terminate
immediately upon termination of your service for “Cause.” “Cause” means, as
determined by the Board, (i) gross negligence or willful misconduct in
connection with the performance of duties; (ii) conviction of a felony or of a
crime involving moral turpitude; or (iii) material breach of any term of any
consulting or other services, confidentiality, intellectual property or
non-competition agreements. Notice of Exercise   

When you wish to exercise this award of SARs, you must notify the Company by
filing the proper “Notice of Exercise” form at the address given on the form.
All exercises must take place before, and your SARs will expire on, the Last
Date to Exercise (shown on the cover sheet), or such earlier date following the
termination of your service as a director as otherwise provided herein. Your
notice must specify how many SARs you wish to exercise. Your notice must also
specify how the shares of Stock received on the exercise of your SARs should be
registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company.

 

If someone else wants to exercise the SARs after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

2



--------------------------------------------------------------------------------

Payment for SARs    Upon your exercise of the SARs, the Company will pay you in
shares of Stock an amount equal to the positive difference (if any) between the
Fair Market Value of a share of Stock on the exercise date and the SAR Grant
Price, multiplied by the number of SARs being exercised. Any fractional shares
of Stock will be paid to you in cash. Withholding Taxes    You will not be
allowed to exercise the SARs unless you make acceptable arrangements to pay any
withholding or other taxes that may be due as a result of the exercise of the
SARs. In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the exercise or sale
of shares arising from this grant, the Company shall have the right to require
such payments from you, withhold such amount from the proceeds of the exercise
of your SARs, or withhold such amounts from other payments due to you from the
Company or any Affiliate. Transfer of SARs   

Other than as provided in Section 10.2 of the Plan, during your lifetime, only
you (or, in the event of your legal incapacity or incompetency, your guardian or
legal representative) may exercise the SARs, and you cannot transfer or assign
the SARs. For instance, you may not sell the SARs or use them as security for a
loan. If you attempt to do any of these things, the SARs will immediately become
invalid. You may, however, dispose of the SARS in your will or the SARs may be
transferred upon your death by the laws of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your SARs in any other way.

Shareholder Rights    You, or your estate or heirs, have no rights as a
shareholder of the Company until a certificate for shares of Stock received
pursuant to the exercise of your SARs has been issued (or an appropriate book
entry has been made). No adjustments are made for dividends or other rights if
the applicable record date occurs before your stock certificate is issued (or an
appropriate book entry has been made), except as described in the Plan.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Stock, the number of shares covered by the SARs and the SAR Grant
Price per share shall be adjusted (and rounded down to the nearest whole number)
if required pursuant to the Plan. Your SARs shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.

 

3



--------------------------------------------------------------------------------

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the SARs. Any prior agreements, commitments or
negotiations concerning the SARs are superseded.

Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting the SARs, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Consent to Electronic

Delivery

   The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting the SARs you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Corporate Secretary to request paper copies of these
documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

4